             Case 3:18-cv-05275-RBL Document 84 Filed 02/05/20 Page 1 of 2



 1                                                                Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      SEAN WILSON, individually and on behalf
 9    of all other similarly situated,               NO. 3:18-cv-05275-RBL
10                        Plaintiff,                 NOTICE OF RENOTE RE: MOTION
                  v.                                 FOR PROTECTIVE ORDER
11                                                   RENOTE ON MOTION CALENDAR:
      PTT, LLC, a Delaware limited liability         February 14, 2020
12    company d/b/a HIGH 5 GAMES, LLC, a
      Delaware limited liability company,
13
                          Defendant.
14
            Defendant, PTT, LLC d/b/a High 5 Games, LLC, by its attorneys of record, hereby
15
     renotes the Motion for Protective Order Re Plaintiff’s Subpoenas to Apple Inc. and Google
16
     LLC currently noted for February 7, 2020 to February 14, 2020.
17
            DATED this 5th day of February, 2020.
18
19    CARNEY BADLEY SPELLMAN, P.S.                  HOLLAND & HART LLP

20    By     /s/ Christopher A. Wright              By      /s/ Jennifer M. Jensen
      Christopher A. Wright, WSBA #26601            Erik F. Stidham, pro hac vice
21    Emilia L. Sweeney, WSBA #23371                Jennifer M. Jensen, pro hac vice
      Attorneys for Defendant                       Teague I. Donahey, pro hac vice
22
                                                    Robert C. Ryan, pro hac vice
23                                                  Attorneys for Defendant

24

25

26

     STIPULATION RE CONSIDERATION OF                                  HOLLAND & HART LLP
     MOTION FOR PROTECTIVE ORDER - 1                                  800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                              BOISE, ID 83702
                                                                      TEL: 208.342.5000 ● FAX: 208.343.8869
             Case 3:18-cv-05275-RBL Document 84 Filed 02/05/20 Page 2 of 2



 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on this 5th day of February, 2020, I electronically filed the
      foregoing NOTICE OF RENOTE RE MOTION FOR PROTECTIVE ORDER with the
 3    Clerk of the Court using the CM/ECF system which will send notification of such filing to
 4    all counsel of record.

 5
                                                 /s/ Lana Ramsey
 6                                               Legal Assistant
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     STIPULATION RE CONSIDERATION OF                                HOLLAND & HART LLP
     MOTION FOR PROTECTIVE ORDER - 2                                800 W. MAIN STREET, SUITE 1750
     (3:18-CV-05275-RBL)                                            BOISE, ID 83702
                                                                    TEL: 208.342.5000 ● FAX: 208.343.8869
